Title: From Thomas Jefferson to Steuben, 16 October 1779
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Oct. 16. 1779. Williamsburg.

Your letter on the general subject of the deficiencies in the Virginian quota of troops came to hand yesterday by post: but not attended by Colo. Davis’s particular returns as the letter seemed to imply. This particular return is so essential that without it our legislature can do nothing towards supplying the deficiency and as they have just met I think it is important that there should be no failure of furnishing them this necessary information that I take  the liberty by the return of post to inform you that no such return came. I hope it will state not only the Virginian regiments heretofore counted as of their quota, but all parts of other corps raised in this state for which we are entitled to credit by a resolution of Congress of Mar. 15. 1779.
I am but lately returned to this town after a considerable recess, during which your letter accompanied by your book of regulations came to hand. This has prevented my taking an earlier opportunity of acknowleging the receipt, which I now do with many thanks for it: and as I purpose to lay it before our assembly during their present session I have no doubt of their availing themselves of it’s contents so far as to transfer into their militia law many useful matters from it.
I have the honour to be Sir Your most obedient servt.,

Th: Jefferson

